UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KENT ALLEN,

                                  Plaintiff,

                      -against-                                  21-CV-3457 (LTS)

 ANTWAN PATTON (BIG BOI); ANTONIO                               CIVIL JUDGMENT
 RIED (HITCO ENTERTAINMENT);
 WILLIAM WANG (CEO OF VIZIO),

                                  Defendants.

       Pursuant to the order issued June 3, 2021, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed for

failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii), and as frivolous, 28 U.S.C.

§ 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       Plaintiff has consented to receive electronic service of notifications and documents in this

action. (ECF 6.)

SO ORDERED.

 Dated:   June 3, 2021
          New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge
